Case 2:19-cv-00974-JS-ST Document 29 Filed 01/24/20 Page 1 of 5 PageID #: 517



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK


Ricardo Sibrian, individually and on behalf of
all others similarly situated,
                                                        Case No. 2:19-cv-00974-JS-GRB
       Plaintiff,

v.
                                                        ORAL ARGUMENT REQUESTED
Cento Fine Foods, Inc.,

       Defendant.


            REPLY MEMORANDUM IN SUPPORT OF DEFENDANT’S
           MOTION TO STRIKE AND REQUEST FOR JUDICIAL NOTICE




                                                 AMIN TALATI WASSERMAN, LLP

                                                 Daniel S. Tyler
                                                 Illinois Reg. No. 6315798
                                                 Sanjay S. Karnik
                                                 Illinois Reg. No. 6300156
                                                 (pro hac vice forthcoming)
                                                 100 S. Wacker Dr., Suite 2000
                                                 Chicago, IL 60606
                                                 Telephone: (312) 784-1061
                                                 Facsimile: (312) 884-7352
                                                 Daniel@amintalati.com
                                                 Sanjay@amintalati.com

                                                 Attorneys for Defendant,
                                                 Cento Fine Foods, Inc.
Case 2:19-cv-00974-JS-ST Document 29 Filed 01/24/20 Page 2 of 5 PageID #: 518



         Defendant Cento Fine Foods, Inc. (“Defendant” or “Cento”) herein submits its reply in

support of its motion to strike and requests for judicial notice. 1

I.       THE COURT SHOULD TAKE JUDICIAL NOTICE OF THE AGRI-CERT
         CERTIFICATION.

         First, the Court should accept judicial notice of Cento’s certification and traceability

documentation from Agri-Cert via the incorporation by reference doctrine. The Agri-Cert

certification forms the basis of Plaintiffs’ claim, and the incorporation by reference doctrine exists

to prevent plaintiffs from deliberately omitting information that this documentation contains.

Furthermore, the English translation of the Agri-Cert documentation is submitted, at significant

expense to Cento, for the benefit of all parties and the Court.

         The incorporation-by-reference doctrine exists to prevent a plaintiff from doing exactly

what Plaintiffs are trying to do here: survive a Rule 12(b)(6) motion by deliberately omitting

documents that would vitiate their allegations. Here, Plaintiffs assert that Cento’s certification

from Agri-Cert is only about food safety. (Dkt. No. 26 at 11). They even attached to their pleading

an Agri-Cert document that does not constitute its entire certification of Cento’s San Marzano

Products. Cento is entitled to complete the picture to demonstrate to the Court that its Agri-Cert

certification constitutes a certification of the entire growing and canning process for its San

Marzano tomatoes.

         Second, the label offered by Cento is a true and correct copy of the label placed on the

Products. Courts routinely take judicial notice of a challenged product label in the context of food

and beverage class actions. However, if the Court is able to review all of the pertinent words and


1
 While Cento presented its entire motion to dismiss, motion to strike, and request for judicial notice in one brief, see
Dkt. No. 20-1, Plaintiffs inexplicably filed a separate brief in opposition to Cento’s judicial notice and motion to strike
arguments (Dkt. No. 25), helping themselves to circumvent the Court’s limitation of 25 pages for opposition briefs.
See Rule IV(C)(1) of the Individual Motion Practices of Hon. Joanna Seybert. Cento respectfully submits this short,
separate reply in support of these arguments.

                                                            1
Case 2:19-cv-00974-JS-ST Document 29 Filed 01/24/20 Page 3 of 5 PageID #: 519



images discussed in the Parties’ briefing from the FAC’s label images alone, then Cento will not

at this time seek judicial notice of the true and correct label it uses on the Products.

II.    THE COURT SHOULD STRIKE                         PLAINTIFFS’         ITALIAN         CRIMINAL
       PROCEEDING ALLEGATIONS.

       Plaintiffs disingenuously assert that the Italian criminal proceedings are publicly available.

Italian criminal proceeding results, and certainly filings therein, are not generally not well known

or in the United States. Plaintiffs presented these allegations in order to create a “guilt-by-

association” aura around Cento. Merely alleging that Cento was a “key player[]” (FAC ¶ 138) in

a fraudulent scheme not only fails to satisfy Rule 9(b), but it does not create a nexus to the alleged

wrongful act. The proceedings did not result in any charges against Cento.

       Plaintiffs’ erroneously rely on a False Claims Act case to support their scandalous

allegations. In United States ex rel. Raffington v. Bon Secours Health Sys., the relator specifically

alleged that the named defendant nursing care home “submitted multiple form 485s with forged

signatures[.]” 285 F. Supp. 3d 759, 774 (S.D.N.Y. 2018). The court accordingly declined to strike

allegations of forgery by the named defendant. On the other hand, here Plaintiffs do not allege

(and the criminal proceeding papers attached to their pleading did not allege) any criminal act by

Cento. The Bon Secours Health Sys. court declined to strike allegations of fraudulent acts made

directly by the named defendant. This is sensible. But where a named defendant is not even

accused of the wrongful act, the allegations should be stricken as scandalous and immaterial.

       No evidence in support of the Italian criminal case allegations could be admissible at trial

– a trial that will concern Cento’s labeling, growing and canning practices from within the class

period (which Plaintiffs even fail to identify). Plaintiffs do not challenge that the Italian case

precedes the application statute of limitations period in this case. N.Y.C.P.L.R. 214(2). In fact, the

case is so old that even the Italian statute of limitations effected final disposition. (FAC ¶ 143).

                                                   2
Case 2:19-cv-00974-JS-ST Document 29 Filed 01/24/20 Page 4 of 5 PageID #: 520



Plaintiffs’ argument that their “general fraud allegations at paragraphs 221-227 also comprise of

Plaintiff’s cause of action for fraud” is without merit. (Dkt. No. 25 at 7). Even if the Italian

proceedings were against Cento, Plaintiffs do not allege that they believe the wrongdoing acts are

continuing to this day.

       The Italian criminal case was not against Cento. The case is over a decade old. Plaintiffs

allege no ongoing activity arising from the case. Plaintiffs’ Italian case allegations serve no

purpose except to smear Cento, and they should be stricken.

III.   CONCLUSION

       For the reasons provided above, the Court should take judicial notice of Cento’s Agri-Cert

certification documentation, and should strike as immaterial and scandalous all allegations

concerning the Italian criminal proceeding.

Dated: January 24, 2020.                            Respectfully submitted,

                                                    By: /s/ Daniel S. Tyler
                                                    Daniel S. Tyler
                                                    (admitted pro hac vice)
                                                    Illinois Reg. No. 6315798
                                                    Sanjay S. Karnik
                                                    Illinois Reg. No. 6300156
                                                    (pro hac vice forthcoming)
                                                    AMIN TALATI WASSERMAN LLP
                                                    100 S. Wacker Dr., Suite 2000
                                                    Chicago, IL 60606
                                                    Telephone: (312) 784-1061
                                                    Facsimile: (312) 884-7352
                                                    Daniel@amintalati.com
                                                    Sanjay@amintalati.com

                                                    Attorneys for Defendant,
                                                    Cento Fine Foods, Inc.




                                                3
Case 2:19-cv-00974-JS-ST Document 29 Filed 01/24/20 Page 5 of 5 PageID #: 521



                                CERTIFICATE OF SERVICE

       I hereby certify that on January 24, 2020, the foregoing document was filed with the Clerk

of the Court and served in accordance with the Eastern District’s Rules on Electronic Service upon

the following:


       Counsel for Plaintiffs
       SHEEHAN & ASSOCIATES, P.C.
       Spencer Sheehan, Esq. 505 Northern Blvd., Suite 311
       Great Neck, New York 11021
       Telephone: (516) 303-0552
       Facsimile: (516) 234-7800
       spencer@spencersheehan.com

       REESE LLP
       Michael R. Reese
       100 West 93rd Street, 16th Floor
       New York, New York 10025
       Telephone: (212) 643-0500
       Facsimile: (212) 253-4272
       mreese@reesellp.com




                                                    By: /s/ Daniel S. Tyler

                                                    Attorney for Defendant Cento Fine Foods,
                                                    Inc.




                                                4
